DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 17/299,316 for a BAG HOLDER, filed on 6/3/2021.  Claims 1-5 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the inlet" therein.  There is insufficient antecedent basis for this limitation in the claim.  Claims 3-5 are rejected for the same reasons as dependent on claim 2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (U.S. Pat. 2,815,186).
Regarding claim 1, Miller teaches a bag holder comprising: an attachment part (suitable suspension or attachment means such as screws through holes 49, 49’) provided such that it is attachable to an object (door, wall or other place); and a main body part that is installed on the attachment part, and that holds an inlet portion of a bag (16), and that is provided in a hinge structure, and that receives external force to be rotated, thereby opening or closing the inlet of the bag.

[AltContent: textbox (main body part)][AltContent: arrow]
[AltContent: textbox (second frame parts)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (hinge structure)][AltContent: arrow]
    PNG
    media_image1.png
    246
    439
    media_image1.png
    Greyscale

[AltContent: textbox (attachment part)]
[AltContent: textbox (first frame parts)][AltContent: arrow][AltContent: arrow]


[AltContent: textbox (first frame parts)]
[AltContent: arrow]


Regarding claim 3, as best understood, Miller teaches that holder of claim 2, wherein the main body part further comprises an adhesive part (rubber can be an adhesive 38, 39) installed on the second frame parts such that the one pair of second frame parts can be adhered to each other.
Regarding claim 4, as best understood, Miller teaches that holder of claim 3, wherein the main body part further comprises a handle part (43) that is installed on either one of the one pair of second frame parts in a protruding form.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Pat. 2,815,186) in view of Chiarella (U.S. Pub. 2013/0334375).
Regarding claim 5, as best understood, Miller teaches that holder of claim 4, but does not teach that the attachment part comprises a base that is installed on either one of the one pair of second frame parts, and an adsorption member that is installed on the base and that is adsorbed to the object.  Chiarella, however, teaches a bag holder with an attachment part comprising a base (12) and an adsorption member (7) that is installed on the base and that is adsorbed to the object in order to mount the bag holder on the desired surface.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the attachment part of Miller for the attachment part of Chiarella comprising a base that is installed on either one of the one pair of second frame parts, and an adsorption member that is installed on the base and that is adsorbed to the object in order to removably attach the bag holder to a surface without scratching or marring the surface.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 2004/0195467; USP 4815866, 3260488 (bag holder with structure of main body).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        January 6, 2022